                                                                                      U.S. lJlSTRICT COURT
                                                                                  NORTHERN DISTRICT OF TEXAS
                                                                                             FILED
                     IN THE UNITED STATES DISTRICT OURT
                          NORTHERN DISTRICT OF TEXAS                                       MAR 1 1 2019
                              FORT WORTH DIVISION
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                     lly
                                                                                               Deputy
OREE ROBERSON,                                    §
                                                  §
             Movant,                              §
                                                  §
vs.                                               §    NO. 4:18-CV-997-A
                                                  §    (NO. 4:17-CR-112-A)
UNITED STATES OF AMERICA,                         §
                                                  §
             Respondent.                          §



                           MEMORANDUM OPINION AND ORDER

      On December 19, 2018, Oree Roberson ("movant")                                  filed a

document titled "Writ of Habeas Corpus for an Application 2241

Stemming From an Unlawful Statutory Structure Violation Upon a

Substantial Constitutional Violation." Doc.' 1. The court, being

satisfied that no other conclusion could be reached but that the

document was, instead, a motion under 28 U.S.C.                               §    2255 to vacate,

set aside, or correct sentence, cautioned movant that the

document would be so construed. By order signed December 20,

2018, the court gave movant an opportunity to withdraw the

motion. Doc. 5. Movant did not withdraw his motion and the court

issued its customary service order, requiring the government to

respond. Doc. 6. Having considered the motion, the response, the

record, including the record in Case No. 4:17-CR-112-A, styled




      'The "Doc.   " reference is to the number of the item on the docket in this civil action.
"United States v. Oree Roberson," finds that the motion should be

denied.

                                                  I.

                                           Background

        Information contained in the record of the underlying

criminal case discloses the following:

        On July 12, 2017, movant was named in a one-count felony

information charging him with distribution of a mixture and

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C.              §§   841(a) (1) and 841(b) (1) (C). CR Doc. 2

12. On July 19, 2017, movant appeared before the court with the

intent to enter a plea of guilty to the offense charged without

benefit of a plea agreement. CR Doc. 17. Movant and his attorney

signed a factual resume setting forth the elements of the

offense,      the maximum penalty rnovant faced,                   and the stipulated

facts supporting movant's guilt. CR Doc. 19. They also signed a

waiver of indictment. CR Doc. 18. Under oath, movant stated that

no one had made any promise or assurance of any kind to induce

him to plead guilty. Further, movant stated his understanding

that the guideline range was advisory and was one of many

sentencing factors the court could consider; that the guideline



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 17-CR-112-A.

                                                  2
range could not be calculated until the presentence report

("PSR") was prepared; the court could impose a sentence more

severe than the sentence recommended by the advisory guidelines

and movant would be bound by his guilty plea; movant was

satisfied with his counsel and had no complaints regarding his

representation; and, movant and counsel had reviewed the factual

resume and movant understood the meaning of everything in it and

the stipulated facts were true. Movant stated that he understood

he had the right to insist on an indictment and that he waived

that right. CR Doc. 40.

     The probation officer prepared a PSR reflecting that

movant's base offense level was 28. CR Doc. 22, , 34. He received

a two-level increase for possession of a dangerous weapon during

the offense. Id. , 35. He received a two-level and a one-level

decrease for acceptance of responsibility.   Id. , , 41, 42. Based

on his total offense level of 27 and criminal history category of

VI, movant's guideline range was 130-162 months. Id. ,   104. The

PSR also discussed factors that might warrant an upward departure

and sentence outside the advisory guideline range. Id. ,, 118-20.

Movant filed objections, CR Doc. 25, and the probation officer

prepared an addendum to the PSR, CR Doc. 28, rejecting the

contention that movant should not receive a two-level enhancement




                                3
for possession of a firearm and leaving to the court to determine

whether an above-guideline sentence would be appropriate.

     On November 3, 2017, the court sentenced movant to a term of

imprisonment of 180 months. CR Doc. 34; CR Doc. 41. Movant

appealed and his sentence was affirmed. United States v.

Roberson,    736 F. App'x 87     (5th Cir. 2018).

                                      II.

                             Grounds of the Motion

     The grounds of movant's motion are not spelled out. Doc. 1.

As best the court can tell,        this is a case of "when all else

fails,    blame the lawyer." See United States v. Faubion, 19 F.3d

226, 232    (5th Cir. 1994). Movant seems to complain that his

attorney failed to properly advise him and that he did not have a

full understanding of his rights when he entered his guilty plea.

                                     III.

                        Applicable Legal Standards

A.   28 U.S.C.    §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal,    courts are entitled to presume that a defendant stands

fairly and finally convicted.        United States v. Frady, 456 U.S.

152, 164-165    (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).      A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

                                      4
or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would,    if condoned, result in a complete

miscarriage of justice.     United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).      In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).      Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

                                  5
errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012). •[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000).




                                 6
                                 IV.

                              Analysis

     Although pro se filings are to be liberally construed, the

court is not required to guess or to develop arguments on a

litigant's behalf. United States v. Pineda, 988 F.2d 22, 23   (5th

Cir. 1993). Conclusory allegations are insufficient to raise a

constitutional issue. Id.; Ross v. Estelle, 694 F.2d 1008, 1011

(5th Cir. 1983). And, here, the court cannot discern anything

more than conclusory allegations about the nature of lawyers from

movant's perspective. See, e.g., Doc. 1 at 3 ("(a]ttorneys are

professional liars").

     Movant mentions that a plea must be knowing and voluntary,

Doc. 1 at 5; however, he alleges no facts to support a claim that

his plea was not knowing and voluntary. The record reflects that

movant was aware of the true nature of the charge against him and

entered his plea voluntarily and knowingly, as the court found.

CR Doc. 40. Movant has not come forward with evidence to rebut

the strong presumption of verity attached to his solemn

declarations in open court at his plea hearing. Blackledge v.

Allison, 431 U.S. 63, 74   (1977); United States v. Palmer, 456

F.3d 484, 491 (5th Cir. 2006).

     Finally, movant mentions that a guilty plea does not waive

the right to challenge the constitutionality of the underlying

                                 7
statute. Doc. 1 at 5. However, he does not explain what possible

constitutional challenge he might have.

                                   v.
                                  Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

      SIGNED March 11, 2019.




                                                         Judge




                                   8
